DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Amendment filed on 02/26/2021.

Examiner's Statement of reason for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to method for path optimization, comprising: obtaining, at an edge node of a network including a plurality of nodes between the edge node and a destination node, locations and performances of one or more nodes from among the plurality of nodes in the network based on responses of the one or more nodes to at least one request from the edge node: determining, by the edge node, performance indices associated with the one or more nodes based on the locations and the performances of the one or more nodes and a service level objective (SLO), a performance index indicating a difference between a performance of a respective node and the SLO; and determining, by the edge node, based on the locations of the one or more nodes and the performance indices, a target path for delivering a packet from the edge node to the destination node.
The closest prior art, as previously recited, Evans et al. (US 2019/0036816 A1), Houten et al. (US 2012/0233308 A1), Altman et al. (US 2017/0251515 a1), are also generally directed to various aspects of improvements to the operation of software-defined networks (SDN) and routing of network traffic.  However, none of Evans, Houten, Altman teaches or suggests, alone .
Therefore the claims are allowable over the cited prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shukri Taha whose telephone number is 571-270-1921. The examiner can normally be reached on 8:30am-5pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.


/SHUKRI TAHA/             Primary Examiner, Art Unit 2478